Case: 09-40680     Document: 00511014825          Page: 1    Date Filed: 01/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 28, 2010
                                     No. 09-40680
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICARDO CORONADO-ALVAREZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:08-CR-852-1


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Ricardo Coronado-Alvarez (Coronado) pleaded guilty to possession with
intent to distribute in excess of five kilograms of cocaine and was sentenced to
78 months in prison. The district court’s judgment was entered on February 12,
2009. On June 24, 2009, Coronado filed a pro se notice of appeal, asserting that
his sentence was illegal as it resulted from an incorrect application of the
Sentencing Guidelines. He also sought leave to proceed in forma pauperis (IFP)
on appeal.      The district court denied Coronado’s IFP motion based on its

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40680    Document: 00511014825 Page: 2        Date Filed: 01/28/2010
                                 No. 09-40680

determination that the notice of appeal was untimely and further that an appeal
would not be taken in good faith.
      Coronado now moves this court for authorization to proceed IFP on appeal.
This court can dismiss an appeal during consideration of an interlocutory motion
if the appeal “is frivolous and entirely without merit.”       5 TH C IR. R. 42.2.
Coronado did not file a notice of appeal within 14 days after the entry of the
criminal judgment. See F ED. R. A PP. P. 4(b)(1)(A). Further, his notice of appeal
was filed beyond the time for extending the appeal period under F ED. R. A PP. P.
4(b)(4). Thus, the district court did not err in enforcing the time limitations set
forth in Rule 4(b), and this court may not reverse its decision to do so. See
United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). Because the
instant appeal is without arguable merit, the appeal is dismissed as frivolous,
and Coronado’s motion to proceed IFP on appeal is denied. See 5 TH C IR. R. 42.2.
      APPEAL DISMISSED; MOTION DENIED.




                                        2